Citation Nr: 1620516	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for bilateral total knee replacement.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for sciatic nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board denied the claims.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) and in a November 2015 Memorandum Decision, the Court vacated the Board's May 2014 denial.

The appeal is once again before the Board for consideration.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims involving the knees and ankles, the Court found that the Board erred by relying on a May 2010 VA ankle and knee examination and opinion which the Court determined was inadequate.  There, the VA examiner opined that the knee and ankle disorders were less likely as not related to service because the joint conditions were "probably related to chronic degenerative changes as a result of aging, musculoskeletal stress due to physical activity and a genetic predisposition to developing osteoarthritic conditions of the knees."  The Court observed that while the examiner linked the joint condition to chronic degenerative changes based on aging, he ignored a left ankle avulsion fracture the examiner also diagnosed at the examination as a traumatic injury not attributable to age.  The Court also noted that the examiner failed to offer a rationale as to why the knee and right ankle conditions resulted from the aging process and not the in-service injuries.  In addition, the Court noted that despite a well-documented history of in-service knee and ankle injuries and complaints, the examiner referred to "musculoskeletal stress due to physical activity" as a non-service-related factor and therefore appeared to have ignored that evidence.  Finally, the Court observed that the reference to genetic predisposition was not supported by the record or explained in the examiner's rationale.  In light of the Court's findings, an addendum opinion is required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As to the low back and sciatic nerve disability claims, the Court found that the Board failed to provide an adequate reasons and bases for its determination that a VA examination was not warranted, particularly in light of the Veteran's testimony that he experienced low back pain that radiated into his lower extremities, as well as a January 1994 service treatment record noting a week-long period of low back and hip pain, which the Board did not discuss.  Considering this evidence, as well as the relatively low threshold for providing a VA examination, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Board finds that such an examination should be provided.

There was also some discussion about authorization for private records.  A current authorization should be solicited, or the Veteran is free to submit any pertinent records that he wanted to have considered.

Accordingly, the case is REMANDED for the following action:

1.  Solicit a current release from the Veteran concerning any private medical records that he wants considered in association with this claim.  He is also informed that he is free to obtain an pertinent records he wants considered and submit them to the AOJ.  Failure to cooperate will be taken as there are no outstanding private records for which consideration is desired.

2.  Forward the entire claims file to the examiner who prepared the May 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current knee and ankle disorders are related to service.

In answering this question, the examiner should address the left ankle avulsion fracture; provide a rationale for the conclusion that the knee and right ankle conditions resulted from the aging process and not the in-service injuries; address the well-documented history of in-service knee and ankle injuries and complaints; and provide a rationale for the conclusion that genetic predisposition is one cause of the current joint conditions.

3.  Thereafter, schedule the Veteran for a VA examination as to the etiology of any current low back and sciatic nerve disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current low back and sciatic nerve disabilities are related to service, to include the January 1994 service treatment record noting a week-long period of low back and hip pain.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, to include low back pain radiating into his lower extremities, and that his reports must be taken into account in formulating the requested opinion.

4.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




